Citation Nr: 0831340	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims for service 
connection.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is 
proximately due to service-connected lymphoma.

2.  Bilateral tinnitus was aggravated by service-connected 
lymphoma.


CONCLUSION OF LAW

1.  Bilateral hearing loss as secondary to service-connected 
lymphoma is established.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385, 3.310 (2007).

2.  Tinnitus was aggravated by service-connected lymphoma.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in January 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, private treatment 
records, and a specific VA medical opinion and examination 
pertinent to the issue on appeal in February 2006.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he received damage to 
his hearing while in combat in Vietnam, as well as when he 
was a squad leader for a rifle section in North Carolina.

Service records were reviewed.  The Board notes that the 
veteran's DD- 214 indicates that he had meritorious combat 
service in Vietnam, and that he received the Parachute Badge 
with Bronze Star, Combat Infantryman's Badge and a Purple 
Heart.  As such, exposure to acoustic trauma is conceded.  
However, the Board notes that acoustic trauma sustained in 
service, in and of itself, is not considered a disability for 
VA purposes; i.e. warranting service connection or 
compensation.

The separation examination in August 1967 received normal 
hearing, with 0 decibel losses at 500, 1000, 2000, and 4000 
Hertz, bilaterally.  Service medical records are silent as to 
any complaints of hearing problems.

Although the veteran states he reported his hearing loss in 
the 1980's, it is not until October 2000, more than 30 years 
after discharge from service, that there is medical evidence 
of hearing loss.  Evidence of a prolonged period without 
apparent medical complaints can be weighed against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran was afforded a VA examination in February 2006.  
During the authorized audiological evaluation in February 
2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
50
65
60
LEFT
10
15
45
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 82 in the left ear.

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the veteran's claimed in-service noise exposure.

The competent medical evidence in this case includes several 
private audiological evaluations and VA outpatient records.  
Again, these records clearly indicate that the veteran has a 
current diagnosis of bilateral hearing loss, but they are 
entirely devoid of a suggestion that the hearing loss is a 
result of the veteran's active service.  During the VA 
examination in February 2006, the examiner opined that it was 
less likely than not that the veteran's hearing loss was a 
consequence of acoustic trauma during military service.  The 
rationale for this opinion being that service medical records 
recorded normal pure tone thresholds at the time of 
discharge.  Additionally, the examiner noted that the veteran 
took Viscristine for cancer and it was noted that Viscristine 
[may cause] hearing loss as an adverse result  

The Board acknowledges that the veteran has current bilateral 
hearing loss.  However, because of the absence of a medical 
nexus between his current hearing loss and active duty, the 
amount of time that elapsed since military service without 
treatment, and the medical opinion against the claim, the 
Board finds that the evidence is against a grant of direct 
service connection for bilateral hearing loss.

However, service connection may be established as secondary 
service connection when there is aggravation of a veteran's 
non-service connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran was granted service connection for diffuse large 
B cell lymphoma in April 2006, effective March 2003.  As the 
VA examiner stated in the examination in February 2006, at 
least one of the drugs used in chemotherapy for his lymphoma 
was ototoxic, and had hearing loss as an adverse result.  
While he did not directly state that this was the cause of 
the hearing loss, the Board finds that when looking at all 
the evidence of record, it appears that the hearing loss 
noted is connected to his chemotherapy.  As such, the Board 
concludes that the evidence is in equipoise and service 
connection for bilateral hearing loss is granted on a 
secondary basis.  

III.  Entitlement to Service Connection for Bilateral 
Tinnitus

As previously discussed, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Secondary service connection may be established when there is 
aggravation of a veteran's non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Service medical records reveal no complaints or treatment of 
tinnitus.  The veteran states he first experienced tinnitus 
in 1966 during service, and that he first reported it during 
the 1980's.  However, the evidence does not support a nexus 
between the veteran's claimed tinnitus and service.  The 
record contains no competent medical opinion that provides a 
nexus between service and tinnitus.  During the VA 
examination in February 2006, the examiner opined that it is 
less likely than not that tinnitus is a consequence of 
acoustic trauma in service.  The rationale for this opinion 
was that since the veteran had normal hearing at the time of 
discharge it was less likely than not that tinnitus would be 
present at that time.  

While the veteran has suggested that his current tinnitus is 
related to service, as a layperson, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

However, the veteran is capable of testifying as to 
observable symptoms of an injury or illness, as well as the 
length of time those symptoms have persisted.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  Lay statements can be 
sufficient to establish evidence of a relationship between 
the present disability and the post-service symptomatology, 
if the relationship and the disability are capable of lay 
observation.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran stated that he experienced a ringing noise in his 
ears during service in 1966 after being close to gunfire for 
two days.  He also asserts that he experienced ringing in his 
ears after being in close proximity to loud engine noises 
while jumping from cargo jets.  Additionally, during the VA 
examination in February 2006, the veteran reported that his 
tinnitus symptoms increased after he received chemotherapy 
for diffuse large B cell lymphoma.  The veteran was granted 
service connection for diffuse large B cell lymphoma in April 
2006, effective March 2003.  Even though the Board finds that 
tinnitus is not directly related to active service, the 
evidence is in equipoise that his service-connected lymphoma 
aggravated his tinnitus. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


